o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-103385-10 uil number the honorable jeff miller member u s house of representatives bayou boulevard suite pensacola fl attention ------------------ dear congressman miller i apologize for the delay in responding to your inquiry dated date on behalf of one of your constituents specifically you asked about the process to correct federal_insurance_contributions_act fica tax and income_tax collectively employment_tax overwithholding errors after the close of the tax_year in which an employer paid wages to an employee whether an employer can correct employment_tax overwithholding errors after the close of the tax_year in which the payment of wages occurred depends on when the employer discovered the error and on the type of tax needing correction that is whether it is an overcollection of fica tax or income_tax_withholding generally if an employer overcollects employment_tax from an employee and discovers the error within the period of limitations on credit or refund sec_6511 of the internal_revenue_code code the employer may correct the error by either making an interest-free adjustment sec_6413 of the code or by filing a claim_for_refund sec_6402 of the code before the period of limitations on credit or refund expires the regulations under sec_6413 and sec_6402 of the code establish the procedures for making interest-free adjustments and claims for refund employers make the correction using form 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund form 941-x is a dual purpose form used both for making interest-free adjustments and claims for refund to correct employment_tax errors the instructions for form 941-x provide further information on how to correct employment_tax errors conex-103385-10 an employer can correct an overwithholding error using the interest-free adjustment process the employer must first repay or reimburse the employee for the overcollected amount an interest-free adjustment for an overcollection of income_tax_withholding can only be made if the employer discovers the error and repays or reimburses the employee within the same calendar_year as the payment of the wages however an employer can correct an overpayment of income_tax_withholding due to an administrative error even if the employer did not discover the error until after the employer filed the return and did not repay the employee within the calendar_year sec_31_6413_a_-2 of the employment_tax regulations an administrative error involves the inaccurate reporting of the amount withheld when making a correction using the interest-free adjustment process the employer must file form x before the 90th day before the period of limitations on credit or refund expires see the instructions for form 941-x for more information an employer can also correct an overwithholding error using the claim_for_refund process the employer must first repay or reimburse the employee for the overcollected amount or obtain the employee’s consent to the filing of a refund claim however an employer can only claim a refund of overpaid income_tax_withholding if the employer did not actually withhold the amount from the employee sec_6414 of the code see the instructions for form 941-x for more information form 941-x requires the employer to certify that it has filed or will file the required form_w-2 wage and tax statement or form w-2c corrected wage and tax statement employers must furnish employees with form_w-2 showing among other information the total amount of wages and amount deducted and withheld as tax sec_6051 of the code employers must also furnish employees with a corrected statement that is form w-2c for a prior calendar_year to show the correct amount of wages if the amount shown on a previously furnished form_w-2 was incorrect sec_31_6051-1 of the employment_tax regulations i hope this information is helpful if we may be of further assistance please contact me or ---------------------- of my staff at -------------------- sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
